Title: To Thomas Jefferson from Arthur St. Clair, 9 August 1793
From: St. Clair, Arthur
To: Jefferson, Thomas



Sir
Cincinnati County of Hamilton Augt. 9th. 1793

I have had the honor to receive your Letter of the 19th. of April together with the ten Volumes of the Acts passed at the 2d. Session of the second Congress, which shall be distributed in such manner as to render an acquaintance with them as general as possible.
In my progress to this Place Having halted at Marietta to see the Magistrates and enquire a little into the State of that Settlement, and an Opportunity to Pittsburgh presenting at the Moment, on the 25 of July I issued a Proclamation for the meeting of the Legislature of the Territory on the first of September at this Place, and took the Liberty to enclose a Copy of it to you, with a request that you would cause copies to be sent to the Judges Symmes and Turner, neither of whom I knew where to find, but it was probable their residence might be known to You. I am very sensible Sir, this was a Liberty that demands an Apology, and I was sensible of the impropriety at the time and nothing would have induced me to take it but the uncertainty as to the places where they were to be found, and the expence that would have attended the sending an Express, if one could have been obtained, which would have been difficult. Be assured Sir, unless it should be a very pressing Case indeed I shall not take it again.
I have the pleasure to inform you that the difficulties which existed with respect to the Court of Common Pleas for this County are accommodated in a manner that gives Satisfaction, and any irregularities that have happened in their proceedings will, I hope be helped by the Legislature. At the same time the Dignity of the Government has not been committed, nor the just and necessary prerogative of the Governor weakened. The particulars have been communicated to the Attorney General and I have at the same time made some Observations upon some of the Laws passed here at the last Session of the Legislature, and may possibly make some more, but I realy do not know whether it is to him or to you that the Laws of this Territory are referred for consideration; tho it should seem of course that they be referred to him. This may be considered as a work of supererogation in me—but Sir the Circumstances of different parts of this Territory are extremely dissimilar, and  it is very difficult to adapt general Laws to those various Circumstances, and the Operation of the Laws falling more immediately within the observation of the Governor than of any Person at the Seat of Government, tho infinitely better-qualified to judge of them in the Abstract, I have presumed that it would not be deemed an intrusion and should it be to you they are referred, and you will permit me any Observations which I may think necessary, shall be addressed to you. With Sentiments of the greatest Esteem and respect I have the honor to be Sir Your most obedient and most humble Servant
